48 So. 2d 252 (1950)
ALABAMA GREAT SOUTHERN R. CO.
v.
Charles RUSSELL.
6 Div. 79.
Supreme Court of Alabama.
June 22, 1950.
Rehearing Denied November 2, 1950.
James J. Mayfield and Francis A. Massa, of Tuscaloosa, for petitioner.
Benners, Burr, Stokely & McKamy, of Birmingham, and Jones, Dominick & McEachin and Liston C. Bell, of Tuscaloosa, opposed.
SIMPSON, Justice.
Petition of Charles Russell for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court, after remandment, in the case of Alabama Great Southern R. Co. v. Russell, Ala.App., 48 So. 2d 239, and motion by appellant to strike the petition.
Motion to strike overruled; writ denied.
FOSTER, LIVINGSTON and STAKELY, JJ., concur.